DETAILED ACTION
This Final Office action is in response to Applicant’s Response filed on 01/25/2021.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 02/01/2007.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) generating data, creating a behavioral portrait of the data, modifying an appearance of a website such as rearranging data being presented, and displaying the webpage, which is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional limitations such as a system comprising a processor simply acts as a tool to implement the abstract idea.  See 
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as a system comprising a processor are performing computer functions that would have been at the time of filing routine, conventional, and well-understood.  See MPEP 2106.05(d).  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 6, 7, 11-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pat. No. 7,720,720 to Sharma et al. (“Sharma”).

With regard to claims 1, 11, and 18, Sharma discloses the claimed method, comprising: 
 	generating, by a system comprising a processor (see col. 16, ln. 49-67), click stream data in response to interactions with a web site comprising a web page, the click stream data representing a navigation path through the web site facilitated by the interactions (see col. 5, ln. 40-45; col. 12, ln. 11-25); 
 	creating, by the system, behavioral portrait data based on the click stream data (see e.g. col. 12, ln. 40-58, see the created user profile for the user based on the recommendation context, which is the click-path/browse-path/user session history), wherein the behavioral portrait data comprises at least a decision-making attribute that defines a manner in which a product buying decision is made (see e.g. col. 13, ln. 15-30), and the creating comprises assigning a value to the decision-making attribute based on a determination of whether the click stream data indicates a first preference for independent product searching or a second preference for researching product reviews (see col. 13, ln. 15-30, where the decision-making attribute is, has the customer done prior customer research for the item, and where the creating the profile indicates that the scoring process takes into account whether the user has performed such decision-making attribute); 
 	modifying, by the system, a format of content of the web page based on a determination of whether the  (see col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).” Where one or more of the highest score candidate recommendations (e.g. over zero) are selected “for display to the customer” thereby modifying the format of the webpage); and 
facilitating, by the system, displaying the web page comprising the modified content via a client device (see e.g. Fig. 3, specifically at 

    PNG
    media_image1.png
    190
    181
    media_image1.png
    Greyscale
see abstract, “A data processing system generates recommendations for on-line shopping . . . .”).  

With regard to claims 2, 12, and 19, Sharma further discloses where the assigning the value comprises: in response to determining that the click stream data indicates submission of a search query, increasing the value of the decision-making attribute, and 1in response to determining that the click stream data indicates a selection of a customer review page, decreasing the value of the decision-making attribute (see e.g. col. 13, ln. 15-30, “The scoring process may also take into account the research status for the recommended item.  For example, if it is detected that an item being recommended by the candidate recommendation has previously been researched by the customer (affirmative outcome from decision 326), then the score for the candidate recommendation may be adjusted (e.g., increased or decreased)).  

With regard to claims 3, 13, and 20, Sharma further discloses where the creating further comprises setting another value of a motivational attribute that defines a rationale for the interactions with the web site (see e.g. col. 13, ln. 15-30, “If the recommended item has not been the subject of prior customer research (negative outcome to decision 326), then the score may not be adjusted, or may alternatively be decreased (step 328).”).  

With regard to claims 4 and 14, Sharma further discloses where the creating further comprises setting another value of an adoption stage attribute that indicates a time during a product life-cycle at which a user is comfortable making a purchase via the web site (see e.g. seasonality factor at col. 12, ln. 58-68).  

With regard to claims 6 and 16, Sharma further discloses where the modifying comprises at least one of reorganizing content of the web page (see col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).”), changing an item of the content to a bold typeface, changing a font size of the item of the content, repositioning a first item of the content higher on the web page relative to a second item of the content, collapsing a portion of the content, or expanding the portion of the content.  

With regard to claims 7 and 17, Sharma further discloses generating, by the system, business lead information based on the behavioral portrait data (see col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).”).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma in view of Speed Reading Test Online, (June 4, 2005).  www.readingsoft.com (“Speed clicks”).

With regard to claims 5 and 15, Sharma is silent regarding where the creating further comprises setting another value of a speed attribute indicating a level of decisiveness as a function of a speed of navigation indicated by the click stream data.  Speed clicks teaches at pages 1-5 that it would have been obvious to monitor how fast a user clicks on links, such as clicking on one link and then measuring the time until the user clicks finish, where this is performed in order to determine how fast a user processes information.  Therefore, it would have been obvious to one of ordinary skill in the clicking art to modify Sharma with the ability to monitor how fast a user clicks on links, such as clicking on one link and then measuring the time until the user clicks finish, where this is performed in order to determine how fast a user processes information.


Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma in view of U.S. Pat. Pub. No. 2014/0052496 to Diana et al. (“Diana”).
With regard to claims 8-10, Sharma is silent regarding charging a fee.  Diana teaches at e.g. [0007], [0022], [0073], [0074], that it would have been obvious to charge parties for lead generation, and further where the charge of such lead is based on the quality of the lead, the money associated with the lead generation, and other factors, where this is performed in order to provide income for the part(ies) that generate leads so that other 
 
Response to Arguments
Applicant’s arguments presented on 01/25/2021 have been fully considered and are not found to be persuasive.  
The examiner has removed the previously-made rejections under 35 USC 112 based on the amendments provided. 
Applicant argues that the claims recite a specific improvement over prior systems, thereby resulting in an improved user interface for electronic devices.  The examiner respectfully disagrees.  The claims recite the abstract idea of generating click stream data in response to interactions with a web site (i.e. gathering data from user interactions with a web page); creating behavioral portrait data based on the click stream data and therein assigning a value to a decision making attribute regarding researching the product; modifying a format of the webpage based on the a determination of the value; and facilitating display of the modified content.  To support Applicant’s argument for eligibility, Applicant refers to “Example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidelines.”  The examiner notes that Example 37 relates to “Relocation of Icons on a Graphical User Interface.”  The invention in Example 37 address the need for automatically rearranging of icons.  “Accordingly, applicant’s invention addresses this issue by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use.”  See Example 37.  Both of the examples in Example 37 relate to the limitation of automatically displaying icons to the user based on usage of the icons in the system.  There’s nothing in the claim that requires anything to be done automatically.  The claimed invention simply gathers data, creates a profile based on the gathered data, provides content based on the gathered and created data, and facilitates displaying the provided content.  
Applicant argues that Sharma does not disclose “elements related to assigning a value to a decision-making attribute based on a determination of whether click stream data indicates a first preference for independent product searching or a second preference for researching product reviews.”  The examiner has fully shown this limitation as disclosed in Sharma.  In Sharma, the “decision making” value is regarding research, where the claim recites “a first preference for independent product searching.”  The examiner has shown in Sharma, col. 13, ln. 15-30, that if it is shown that the user has already, independently research the product, then the decision making attribute may be increased or decreased, depending on the application.  The examiner notes that the user’s proclivity to perform research on a product satisfies the “a first preference for independent product searching,” as recited in claim 1, and argued by Applicant.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER LUDWIG/            Primary Examiner, Art Unit 3687                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is an “or” statement in the independent claims, and therefore only one is required to be satisfied in the prior art.